Citation Nr: 1316906	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to January 4, 2012.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after January 4, 2012.  

3.  Entitlement to an effective date prior to February 9, 2009 for the award of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1966 to July 1968.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Seattle, Washington, Regional Office which granted service connection for PTSD; assigned an initial 30 percent evaluation for that disability; and effectuated the award as of February 9, 2009.  In July 2012, the Seattle, Washington, Regional Office increased the evaluation for the Veteran's PTSD from 30 to 50 percent and effectuated the award as of January 4, 2012.  In January 2013, the Veteran's record was transferred to the Portland, Oregon, Regional Office (RO).  The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In January 2013, the Veteran was scheduled for a March 2013 hearing before a Veterans Law Judge sitting at the RO.  In March 2013, prior to the hearing date, the Veteran informed VA that he was unable to attend the scheduled hearing due the unavailability of his representative.  He requested that his hearing be rescheduled.  The requested hearing has not been rescheduled.  

Accordingly, the case is REMANDED for the following action: 

Reschedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2002).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

